Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on August 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent Claim 17 recites “a computer readable storage medium” which the specification states “is not limited to, a solid-state drive (SSD), a disk array, or a non-transient computer In re Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  The broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter.)  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Examiner suggests adding the word “non-transitory” to claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub. No. 2015/0095381 A1) and further in view of Chi (PG Pub. No. 2014/0214880 A1).
Regarding Claim 1, Chen discloses a method of information processing implemented by a kernel in a database management system, wherein the method comprises:
obtaining target information in a database, wherein the target information comprises at least one of a target query statement, information about a query plan, distribution or change information of data, wherein the database is managed by either the database management system, system configuration or environment information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
determining creation information of a model of the target information according to the target information, wherein the model estimates a cost parameter of the target information, and wherein the creation information comprises use information of the model (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose:
the creation information comprises training algorithm information of the model; and
sending a training instruction to an external trainer, wherein the training instruction instructs the external trainer to perform machine learning training on the data in the database according to the target information and the creation information so as to obtain a first model of the target information.
Chi discloses:
the creation information comprises training algorithm information of the model (see Chi, paragraph [0045], where after generating the training mixtures of scans, we need to run them to collect their execution times); and
sending a training instruction to an external trainer (see Chi, paragraph [0045], where after generating the training mixtures of scans, we need to run them to collect their execution times), wherein the training instruction instructs the external trainer to perform machine learning training on the data in the database according to the target information and the creation information so as to obtain a first model of the target information (see Chi, paragraph [0014], where operations 308 and 309 build machine-learning-based models or analysis-based models for predicting the execution time of each pipeline given other concurrently running pipelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chi for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract).
Regarding Claim 9, Chen
a memory storing instructions (see Chen, Fig. 1 for RAM 30);
a processor coupled to the memory and configured to execute the instructions (see Chen, Fig. 1, for processing unit 16), wherein the instructions cause the processor to:
obtaining target information in a database, wherein the target information comprises at least one of a target query statement, information about a query plan, distribution or change information of data, wherein the database is managed by either the database management system, system configuration or environment information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
determining creation information of a model of the target information according to the target information, wherein the model estimates a cost parameter of the target information, and wherein the creation information comprises use information of the model (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose:
the creation information comprises training algorithm information of the model; and
sending a training instruction to an external trainer, wherein the training instruction instructs the external trainer to perform machine learning training on the data in the database according to the target information and the creation information so as to obtain a first model of the target information.
Chi discloses:
the creation information comprises training algorithm information of the model (see Chi, paragraph [0045], where after generating the training mixtures of scans, we need to run them to collect their execution times); and
sending a training instruction to an external trainer (see Chi, paragraph [0045], where after generating the training mixtures of scans, we need to run them to collect their execution times), wherein the training instruction instructs the external trainer to perform machine learning training on the data in the database according to the target information and the creation information so as to obtain a first model of the target information (see Chi, paragraph [0014], where operations 308 and 309 build machine-learning-based models or analysis-based models for predicting the execution time of each pipeline given other concurrently running pipelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chi for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract).
Regarding Claim 17, Chen discloses a computer readable storage medium storing computer execution instructions which, when executed by at least one processor of a device, cause the device to:
obtaining target information in a database, wherein the target information comprises at least one of a target query statement, information about a query plan, distribution or change information of data, wherein the database is managed by either the database management system, system configuration or environment information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
determining creation information of a model of the target information according to the target information, wherein the model estimates a cost parameter of the target information, and wherein the creation information comprises use information of the model (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose:
the creation information comprises training algorithm information of the model; and
sending a training instruction to an external trainer, wherein the training instruction instructs the external trainer to perform machine learning training on the data in the database according to the target information and the creation information so as to obtain a first model of the target information.
Chi discloses:
the creation information comprises training algorithm information of the model (see Chi, paragraph [0045], where after generating the training mixtures of scans, we need to run them to collect their execution times); and
sending a training instruction to an external trainer (see Chi, paragraph [0045], where after generating the training mixtures of scans, we need to run them to collect their execution times), wherein the training instruction instructs the external trainer to perform machine learning training on the data in the database according to the target information and the creation information so as to obtain a first model of the target information (see Chi, paragraph [0014], where operations 308 and 309 build machine-learning-based models or analysis-based models for predicting the execution time of each pipeline given other concurrently running pipelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chi for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract).
Regarding Claim 18, Chen in view of Chi discloses the computer readable storage medium of Claim 17, wherein the instructions further cause the device to obtain the creation information from the model information base according to the target information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database). 
Regarding Claim 20, Chen in view of Chi discloses the computer readable storage medium of Claim 17, wherein the model information of the first model comprises at least one of related column data, a model type, a quantity of layers of the model, a quantity of neurons, a function type, a model weight, a bias, an activation function, or a model state (see Chen, paragraph [0043], where each operation may be estimated according to a cost model repository 350 associated with various operation types).
Claims 2-4, 8, 10-12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Chi as applied to Claims 1, 9, 17, 18, and 20 above, and further in view of Rombouts (PG Pub. No. 2017/0264095 A1).
Regarding Claim 2, Chen in view of Chi discloses the method of Claim 1, wherein:
the kernel comprises a model information base that stores model information of the model (see Chen, paragraph [0043], where each operation may be estimated according to a cost model repository 350 associated with various operation types).
Chen does not disclose the model is obtained by machine learning training, and wherein the method further comprises updating the model information base according to the first model.  Chi discloses the model is obtained by machine learning training, (see Chi, paragraph [0014], where operations 308 and 309 build machine-learning-based models or analysis-based models for predicting the execution time of each pipeline given other concurrently running pipelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chi for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract).
Chen in view of Chi does not disclose wherein the method further comprises updating the model information base according to the first model.  Rombouts discloses and wherein the method further comprises updating the model information base according to the first model (see Rombouts, paragraph [0078], where in step 650, it is possible to increase the feature domain of an existing model or to add the new model to the model database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen and Chi with Rombouts for the benefit of maximizing the self-learning capability of the system (see Rombouts, paragraph [0029]).
Regarding Claim 3, Chen in view of Chi and Rombouts discloses the method of Claim 2, wherein the determining comprises obtaining the creation information from the model information base according to the target information (see Chen, paragraph [0043], where each operation may be estimated according to a cost model repository 350 associated with various operation types).
Regarding Claim 4, Chen in view of Chi and Rombouts discloses the method of Claim 2, wherein the updating comprises:
Chen does not disclose:
adding first model information of the first model to the model information base; or
replacing, in the model information base, the model information with the first model information.
Rombouts discloses:
adding first model information of the first model to the model information base; or
replacing, in the model information base, the model information with the first model information (see Rombouts, paragraph [0078], where in step 650, it is possible to increase the feature domain of an existing model or to add the new model to the model database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Rombouts for the benefit of maximizing the self-learning capability of the system (see Rombouts, paragraph [0029]).
Regarding Claim 8, Chen in view of Chi and Rombouts discloses the method of Claim 2, wherein the model information of the first model comprises at least one of related column data, a model type, a quantity of layers of the model, a quantity of neurons, a function type, a model weight, a bias, an activation function, or a model state (see Chen, paragraph [0043], where each operation may be estimated according to a cost model repository 350 associated with various operation types).
Regarding Claim 10, Chen in view of Chi
Chen does not disclose:
obtain the model by machine learning training;
store model information of the model in a model information base; and
update the model information base according to the first model.
Chi discloses:
obtain the model by machine learning training (see Chi, paragraph [0014], where operations 308 and 309 build machine-learning-based models or analysis-based models for predicting the execution time of each pipeline given other concurrently running pipelines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chi for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract).
Chen in view of Chi does not disclose:
store model information of the model in a model information base; and
update the model information base according to the first model.
Rombouts discloses:
store model information of the model in a model information base (see Rombouts, paragraph [0078], where in step 650, it is possible to increase the feature domain of an existing model or to add the new model to the model database); and
update the model information base according to the first model (see Rombouts, paragraph [0078], where in step 650, it is possible to increase the feature domain of an existing model or to add the new model to the model database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen and Chi with Rombouts for the benefit of maximizing the self-learning capability of the system (see Rombouts, paragraph [0029]).
Regarding Claim 11, Chen in view of Chi and Rombouts discloses the database server of Claim 10, wherein the instructions further cause the processor to be configured to obtain the creation (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Regarding Claim 12, Chen in view of Chi and Rombouts discloses the database server of Claim 10, wherein the instructions further cause the processor to be configured to:
Chen does not disclose:
adding first model information of the first model to the model information base; or
replacing, in the model information base, the model information with the first model information.
Rombouts discloses:
adding first model information of the first model to the model information base; or
replacing, in the model information base, the model information with the first model information (see Rombouts, paragraph [0078], where in step 650, it is possible to increase the feature domain of an existing model or to add the new model to the model database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Rombouts for the benefit of maximizing the self-learning capability of the system (see Rombouts, paragraph [0029]).
Regarding Claim 16, Chen in view of Chi and Rombouts discloses the database server of Claim 10, wherein the model information of the first model comprises at least one of related column data, a model type, a quantity of layers of the model, a quantity of neurons, a function type, a model weight, a bias, an activation function, or a model state (see Chen, paragraph [0043], where each operation may be estimated according to a cost model repository 350 associated with various operation types).
Regarding Claim 19, Chen in view of Chi and Rombouts discloses the computer readable storage medium of Claim 18, wherein the instructions further cause the processor to be configured to:
Chen does not disclose:
adding first model information of the first model to the model information base; or
replacing, in the model information base, the model information with the first model information.
Rombouts discloses:
adding first model information of the first model to the model information base; or
replacing, in the model information base, the model information with the first model information (see Rombouts, paragraph [0078], where in step 650, it is possible to increase the feature domain of an existing model or to add the new model to the model database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Rombouts for the benefit of maximizing the self-learning capability of the system (see Rombouts, paragraph [0029]).
Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chi, and Rombouts as applied to Claims 2-4, 10-12, 16, and 19 above, and further in view of Bose (PG Pub. No. 2018/0025281 A1).
Regarding Claim 5, Chen in view of Chi and Rombouts discloses the method of Claim 2, further comprising:
Chen does not disclose:
setting a state of the model to an invalid state after the determining; and
setting the state to a valid state after the model information base is updated according to the first model.
Bose discloses:
setting a state of the model to an invalid state after the determining (see Bose, paragraph [0065], where at reference numeral 606, the device can receive third model data representing an update to the second model data; the third model data can be determined by the remote device and can be received in response to a determination that the third model data is available; for example when third model data has been trained by the remote device, previous sets of model data can be identified as outdated or old and devices that use the outdated model data can be identified for receipt of the updated model data); and
setting the state to a valid state after the model information base is updated according to the first model (see Bose, paragraph [0065], where at reference numeral 606, the device can receive third model data representing an update to the second model data; the third model data can be determined by the remote device and can be received in response to a determination that the third model data is available; for example when third model data has been trained by the remote device, previous sets of model data can be identified as outdated or old and devices that use the outdated model data can be identified for receipt of the updated model data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Bose for the benefit of updating outdated models with updated data (see Bose, paragraph [0065]).
Regarding Claim 6, Chen in view of Chi, Rombouts, and Bose discloses the method of Claim 5, further comprising:
determining a cost parameter of the target information according to the model information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
generating an execution plan having a minimum cost using the cost parameter (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose:
obtaining the model information from the model information base when the state is the valid state.  Bose discloses obtaining the model information from the model information base when the state is the valid state (see Bose, paragraph [0065], where at reference numeral 606, the device can receive third model data representing an update to the second model data; the third model data can be determined by the remote device and can be received in response to a determination that the third model data is available; for example when third model data has been trained by the remote device, previous sets of model data can be identified as outdated or old and devices that use the outdated model data can be identified for receipt of the updated model data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Bose for the benefit of updating outdated models with updated data (see Bose, paragraph [0065]).
Regarding Claim 13, Chen in view of Chi and Rombouts discloses the database server of Claim 10, wherein the instructions further cause the processor to be configured to:
Chen does not disclose:
setting a state of the model to an invalid state after the determining; and
setting the state to a valid state after the model information base is updated according to the first model.
Bose discloses:
setting a state of the model to an invalid state after the determining (see Bose, paragraph [0065], where at reference numeral 606, the device can receive third model data representing an update to the second model data; the third model data can be determined by the remote device and can be received in response to a determination that the third model data is available; for example when third model data has been trained by the remote device, previous sets of model data can be identified as outdated or old and devices that use the outdated model data can be identified for receipt of the updated model data); and
setting the state to a valid state after the model information base is updated according to the first model (see Bose, paragraph [0065], where at reference numeral 606, the device can receive third model data representing an update to the second model data; the third model data can be determined by the remote device and can be received in response to a determination that the third model data is available; for example when third model data has been trained by the remote device, previous sets of model data can be identified as outdated or old and devices that use the outdated model data can be identified for receipt of the updated model data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Bose for the benefit of updating outdated models with updated data (see Bose, paragraph [0065]).
Regarding Claim 14, Chen in view of Chi, Rombouts, and Bose discloses the database server of Claim 13, wherein the instructions further cause the processor to be configured to:
determining a cost parameter of the target information according to the model information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
generating an execution plan having a minimum cost using the cost parameter (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose:
obtaining the model information from the model information base when the state is the valid state.  Bose discloses obtaining the model information from the model information base when the state is the valid state (see Bose, paragraph [0065], where at reference numeral 606, the device can receive third model data representing an update to the second model data; the third model data can be determined by the remote device and can be received in response to a determination that the third model data is available; for example when third model data has been trained by the remote device, previous sets of model data can be identified as outdated or old and devices that use the outdated model data can be identified for receipt of the updated model data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Bose for the benefit of updating outdated models with (see Bose, paragraph [0065]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Chi, Rombouts, and Bose as applied to Claims 5, 6, 13, and 14 above, and further in view of Chernis (PG Pub. No. 2017/0169359 A1).
Regarding Claim 7, Chen in view of Chi, Rombouts, and Bose discloses the method of Claim 5, further comprising:
determining the cost parameter according to the statistical information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
generating an execution plan having a minimum cost using the cost parameter (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose obtaining, from a statistical information base, statistical information that corresponds to the target information when a preset condition is satisfied, Chi and Chernis discloses obtaining, from a statistical information base, statistical information that corresponds to the target information when a preset condition is satisfied, wherein the statistical information is based on data sampling (see Chi, paragraph [0041], where to train the model, we constructed a set of training mixtures of queries; the queries were designed to be scans; see also paragraph [0044], where for each scan type, we generated a number of instance scans; for each MPL, we then generated mixtures of instance scans via Latin Hypercube Sampling (LHS)), and wherein the preset condition comprises that the model information does not exist in the model information base or the model information exists in the model information base and the state is the invalid state (see Chernis, paragraph [0082 - 0085], where at block 704, the solution generator determines whether an appropriate model exists in model repository … if the system detects that an appropriate model exists in the model repository, then the method may proceed at block 706; if the system detects that no appropriate model exists in the model repository, then the method may proceed at block 708 … at block 706, the solution generator fetches a model from the model repository … at block 708, the solution generator detects an appropriate training data set in a model repository … at block 710, the solution generator generates a model based on training data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chernis for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract) and detecting a model in a repository or creating a new model if one is not found in the repository (see Chernis, paragraph [0003]).
Regarding Claim 15, Chen in view of Chi, Rombouts, and Bose
determining the cost parameter according to the statistical information (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database); and
generating an execution plan having a minimum cost using the cost parameter (see Chen, paragraph [0067], where calculating the costs according to a cost model corresponding to the multiple storage modes comprises at least one of: calculating the costs based on a query cost model in response to a first part of operations among the multiple operations belonging to the query type, wherein the query cost model describes access costs of performing query operations to the database; and calculating the costs based on an insert cost model in response to a second part of operations among the multiple operations belonging to the insert type, wherein the insert cost model describes access costs of performing insert operations to the database).
Chen does not disclose obtaining, from a statistical information base, statistical information that corresponds to the target information when a preset condition is satisfied, wherein the statistical information is based on data sampling, wherein the preset condition comprises that the model information does not exist in the model information base or the model information exists in the model information base and the state is the invalid state.  The combination of Chi and Chernis discloses obtaining, from a statistical information base, statistical information that corresponds to the target information when a preset condition is satisfied, wherein the statistical information is based on data sampling (see Chi, paragraph [0041], where to train the model, we constructed a set of training mixtures of queries; the queries were designed to be scans; see also paragraph [0044], where for each scan type, we generated a number of instance scans; for each MPL, we then generated mixtures of instance scans via Latin Hypercube Sampling (LHS)), and wherein the preset condition comprises that the model information does not exist in the model information base or the model information exists in the model information base and the state is the invalid state (see Chernis, paragraph [0082 - 0085], where at block 704, the solution generator determines whether an appropriate model exists in model repository … if the system detects that an appropriate model exists in the model repository, then the method may proceed at block 706; if the system detects that no appropriate model exists in the model repository, then the method may proceed at block 708 … at block 706, the solution generator fetches a model from the model repository … at block 708, the solution generator detects an appropriate training data set in a model repository … at block 710, the solution generator generates a model based on training data set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Chen with Chernis for the benefit of predicting query execution time for dynamic workloads (see Chi, Abstract) and detecting a model in a repository or creating a new model if one is not found in the repository (see Chernis, paragraph [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                 















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161